Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-8,10-11 and 13-15 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Baek (U.S. App. 2021/0118352) is applied below. As to Applicant’s argument a discrete backlight control power supply cannot be applied to that of pixel units, the Examiner respectfully disagrees as the light emission and discrete control principles at a high level are the same and still apply to the breadth of the claims. 
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 5, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2021/0398498) in view of Chen et al. (U.S. App. 2020/0007021) and Baek (U.S. App. 2021/0118352).
In regard to claim 1, Kim teaches a voltage regulating circuit (see at least Para. 96 regulating emission voltage), comprising: an impedance circuit (see Fig. 10, Item 610) comprising a first node and a second node (FBC between R1 and R2) , wherein the second node (FBC between R1 and R2) is electrically coupled to a load (node between D and R1) through an impedance element (Fig. 10, node FBC is connected to CH11 through R1); a control unit (see Fig. 10, Item T11) electrically coupled to the first node, and configured to control a first voltage value of the first node according to a control signal (Fig. 10, FB); and a power supply circuit (Fig. 10, D,L,Vs,CON), an input terminal of the power supply circuit (Fig. 10, D,L,Vs,CON) electrically coupled to the second node (FBC between R1 and R2), an output terminal of the power supply circuit (Fig. 10, D,L,Vs,CON) electrically coupled to the load (node between D and R1), wherein the power supply circuit (Fig. 10, D,L,Vs,CON) is configured to output a control voltage to the load (node between D and R1) according to a second voltage value of the second node (FBC between R1 and R2). 
wherein the control unit comprises: a controller configured to receive a grayscale signal corresponding to at least a pixel unit in a display circuit and output the control signal according to the grayscale signal; and a conversion circuit electrically coupled to the control unit and the first node, and configured to output an adjustment signal to the first node, so that the first node is controlled to the first voltage value; 4wherein the power supply circuit drives the at least pixel unit through the display circuit according to the control voltage to adjust a grayscale value of the at least pixel unit.
Kim does teach the concepts of wherein the control unit (see Fig. 10, Item T11) comprises: a controller (see Fig. 9) output the control signal (Fig. 10, FB); and electrically coupled to the control unit (see Fig. 10, Item T11) and the first node, and configured to output an adjustment signal to the first node, so that the first node is controlled to the first voltage value (see Para. 119 FB controls VDD).
However, Baek teaches the controller (see Para. 8, 9) configured to receive a grayscale signal corresponding to at least a pixel unit in a display circuit and output the control signal according to the grayscale signal (see Para. 73, 157, and 211 luminance values for grayscale level emission at the pixel level using VDD from a power supply);
wherein the power supply circuit drives the at least pixel unit through the display circuit according to the control voltage to adjust a grayscale value of the at least pixel unit (see Para. 73, 157, and 211 luminance values for grayscale level emission at the pixel level using VDD from a power supply).
It would have been obvious to a person of ordinary skill in the art to modify the regulator of Kim with the pixels of Baek for improved display quality (see Para. 27). 

Kim and Baek are not relied upon to teach a conversion circuit.
However, Chen teaches a conversion circuit (see at least Para. 76 feedback signal can be fed through a DAC).
It would have been obvious to a person of ordinary skill in the art to modify the regulator of Kim as modified by Baek using the DAC of Chen to reduce ripple in the signal (see Para. 76). Examiner further notes Kim and Baek discloses the base product/process of a signal for displays while Chen discloses the known technique to send a signal through a DAC to yield predictable results of an analog signal in the device of Kim.
	Regarding claim 5, Kim in view of Baek and Chen teaches all the limitations of claim 1. Kim further teaches wherein the impedance circuit (see Fig. 10, Item 610) comprises: a first resistor electrically coupled between the first node and a reference potential (R3 and ground); a second resistor electrically coupled between the first node and the second node (FBC  node and FB node between R1 and R2 and R3); and a third resistor (R1) is electrically coupled between the second node and the load (node between D and R1) as the impedance element.
	In regard to claim 6, Kim teaches a display device (see Abstract), comprising: a display circuit (see Abstract), comprising a driver and at least a pixel unit (see Par.a 46); and a voltage regulating circuit, comprising: an impedance circuit (see Fig. 10, Item 610) comprising a first node and a second node (FBC between R1 and R2), wherein the second node (FBC between R1 and R2) is electrically coupled to the display circuit through an impedance element (Fig. 10, node FBC is connected to CH11 through R1); 
	Kim is not relied upon to teach wherein the control unit comprises: a controller configured to receive a grayscale signal corresponding to the at least pixel unit in the display circuit and output the control signal according to the grayscale signal; and a conversion circuit electrically coupled to the control unit and the first node, 6and configured to output an adjustment signal to the first node, so that the first node is controlled to the first voltage value; wherein the power supply circuit drives the at least pixel unit through the display circuit according to the control voltage to adjust a grayscale value of the at least pixel unit.
	Kim does teach the concepts of wherein the control unit (see Fig. 10, Item T11) comprises: a controller  (see Fig. 9); and  electrically coupled to the control unit (see Fig. 10, Item T11) and the first node , 6and configured to output an adjustment signal to the first node, so that the first node is controlled to the first voltage value (see Para. 119 FB controls VDD).
	However, Baek teaches the controller (see Para. 8, 9) configured to receive a grayscale signal corresponding to the at least pixel unit in the display circuit and output the control signal according to the grayscale signal (see Para. 73, 157, and 211 luminance values for grayscale level emission at the pixel level using VDD from a power supply); wherein the power supply circuit drives the at least pixel unit through the display circuit according to the control voltage to adjust a grayscale value of the at least pixel unit (see Para. 73, 157, and 211 luminance values for grayscale level emission at the pixel level using VDD from a power supply).
It would have been obvious to a person of ordinary skill in the art to modify the regulator of Kim with the pixels of Baek for improved display quality (see Para. 27). 
Kim and Baek are not relied upon to teach a conversion circuit.
However, Chen teaches a conversion circuit (see at least Para. 76 feedback signal can be fed through a DAC).
It would have been obvious to a person of ordinary skill in the art to modify the regulator of Kim as modified by Baek using the DAC of Chen to reduce ripple in the signal (see Para. 76). Examiner further notes Kim and Baek discloses the base product/process of a signal for displays while Chen discloses the known technique to send a signal through a DAC to yield predictable results of an analog signal in the device of Kim.
	Regarding claim 11 Kim in view of Baek and Chen teaches all the limitations of claim 6. Kim further teaches wherein the impedance circuit (see Fig. 10, Item 610) comprises: a first resistor (R3) electrically coupled between the first node and a reference potential (ground); a second resistor (R2) electrically coupled between the first node and the second node (FBC between R1 and R2); and a third resistor (R1) is 
Regarding claim 3, Kim in view of Baek and Chen teaches all the limitations of claim 1. Kim further teaches wherein the control signal (Fig. 10, FB).
Kim is not relied upon to teach  is a digital signal, and the conversion circuit is configured to convert the control signal to the adjustment signal, which is an analog signal.
However, Chen teaches is a digital signal, and the conversion circuit is configured to convert the control signal to the adjustment signal, which is an analog signal (see at least Para. 76 feedback signal can be fed through a DAC).
It would have been obvious to a person of ordinary skill in the art to modify the regulator of Kim and Baek using the DAC of Chen to reduce ripple in the signal (see Para. 76). Examiner further notes Kim and Baek discloses the base product/process of a signal while Chen discloses the known technique to send a signal through a DAC to yield predictable results of an analog signal in the device of Kim and Baek.
Regarding claim 10, Kim in view of Baek and Chen teaches all the limitations of claim 9. Kim further teaches wherein the control signal (Fig. 10, FB).
Kim is not relied upon to teach is a digital signal, and the conversion circuit is configured to convert the control signal to the adjustment signal, which is an analog signal.
However, Chen teaches is a digital signal, and the conversion circuit is configured to convert the control signal to the adjustment signal, which is an analog signal (see at least Para. 76 feedback signal can be fed through a DAC).
.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2021/0398498) in view of Baek and Chen et al. (U.S. App. 2020/0007021) in further view of Sadwick (U.S. App. 2015/0365003).
Regarding claim 4, Kim in view of Baek and Chen teaches all the limitations of claim 2. Kim, Baek, and Chen are not relied upon to teach comprises a communication interface signal, the controller is configured to set the communication interface signal, and the communication interface signal is output to the conversion circuit.
Kim and Chen as discussed above teaches the concept of the controller sending signals to the conversion circuit.
However, Sadwick teaches comprises a communication interface signal, the controller is configured to set the communication interface signal, and the communication interface signal is output to the conversion circuit (see Para. 154 monitoring signals using RS485).
It would have been obvious to a person of ordinary skill in the art to modify the signal of Kim and Baek using the DAC of Chen and communication signal of Sadwick to allow for multiple output levels set by control interfaces (See Para. 154). Examiner further notes Kim and Baek and Chen discloses the base product/process of a signal .
Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2021/0398498) in view of Baek (U.S. App. 2021/0118352).
In regard to claim 12, Kim teaches a voltage regulating method, comprising: adjusting a first voltage value of a first node in an impedance circuit (see Fig. 10, Item 610) according to the control signal (Fig. 10, FB), wherein the impedance circuit (see Fig. 10, Item 610) comprises a plurality of resistors (see Fig. 10, 610), the first node and a second node (FBC between R1 and R2), and the second node (FBC between R1 and R2) is electrically coupled to a power supply circuit (Fig. 10, D,L,Vs,CON) and the display circuit; outputting a control voltage to the display circuit through the power supply circuit (Fig. 10, D,L,Vs,CON) according to a second voltage value of the second node (FBC between R1 and R2).
	Kim is not relied upon to teach  receiving a grayscale signal corresponding to at least a pixel unit in a display circuit; outputting a control signal according to the grayscale signal (see Para. 73, 157, and 211 luminance values for grayscale level emission at the pixel level using VDD from a power supply); and driving at least a pixel unit through the display circuit according to the control voltage to adjust a grayscale value of the at least pixel unit.
However, Baek teaches receiving a grayscale signal corresponding to at least a pixel unit in a display circuit (see Para. 66); outputting a control signal according to the grayscale signal (see Para. 73, 157, and 211 luminance values for grayscale level ; and driving at least a pixel unit through the display circuit according to the control voltage to adjust a grayscale value of the at least pixel unit  (see Para. 73, 157, and 211 luminance values for grayscale level emission at the pixel level using VDD from a power supply to drive the respective pixels).
It would have been obvious to a person of ordinary skill in the art to modify the regulator of Kim with the pixels of Baek for improved display quality (see Para. 27). 

Claim(s) 7, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2021/0398498) in view Baek and Chen in view of Lu et al. (U.S. App. 2010/0277509).
Regarding claim 7, Kim in view of Baek and Chen teaches all the limitations of claim 6. Kim and Baek and chen is not relied upon to teach wherein the at least pixel unit comprises a plurality of electrophoretic particles, and the driver is configured to generate an electric field according to the control voltage to adjust a plurality of positions of the electrophoretic particles.
However, Lu teaches further teaches wherein the at least pixel unit comprises a plurality of electrophoretic particles, and the driver is configured to generate an electric field according to the control voltage to adjust a plurality of positions of the electrophoretic particles (see at least Para. 4).
It would have been obvious to modify the display of Kim and Baek and Chen with the electrophoretics of Lu for representing gray levels of a displayed frame (see Para. 4).
	
Regarding claim 14, Kim in view of Baek teaches all the limitations of claim 12. Kim further teaches the concept of adjusting voltage to control brightness (see Para. 9).
Kim and Baek are not relied upon to teach wherein driving the at least pixel unit through the display circuit according to the control voltage to adjust the grayscale value of the at least pixel unit comprises: generating an electric field according to the control voltage to adjust a plurality of positions of a plurality of electrophoretic particles of the at least pixel unit.
However, Lu teaches wherein driving the at least pixel unit through the display circuit according to the control voltage to adjust the grayscale value of the at least pixel unit comprises: generating an electric field according to the control voltage to adjust a plurality of positions of a plurality of electrophoretic particles of the at least pixel unit  (see at least Para. 4-6).
It would have been obvious to modify the display of Kim and Baek and Chen with the electrophoretics of Lu for representing gray levels of a displayed frame (see Para. 4).

Claim(s) 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. App. 2021/0398498) in view of Lu et al. (U.S. App. 2010/0277509) and  Chen et al. (U.S. App. 2020/0007021).

Regarding claim 15, Kim in view of Baek teaches all the limitations of claim 12 above. Kim further teaches wherein the control signal; and outputting the adjustment signal to the first node (Fig. 10, FB).

However, Chen teaches is a digital signal, and adjusting the first voltage value of the first node comprises: converting the control signal to an adjustment signal by the conversion circuit, wherein the adjustment signal is an analog signal; (see at least Para. 76 feedback signal can be fed through a DAC).
It would have been obvious to a person of ordinary skill in the art to modify the signal of Kim and Baek using the DAC of Chen to reduce ripple in the signal (see Para. 76). Examiner further notes Kim and Baek discloses the base product/process of a signal while Chen discloses the known technique to send a signal through a DAC to yield predictable results of an analog signal in the device of Kim and Baek.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694